DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-1-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 define a heating system for a display panel, in claims 1 and 10, on line 4, the term, and “the display panel” has no proper antecedent basis since the display panel has not been positively recited in the claim structure. This term is repeated in the claims, independent and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al 7,317,436 in view of 9,244,546.
Claims 1 and 10, independent, set forth a heating system for a display, with temperature sensing for the display heater comprising a threshold, and a control chip and terminals for supply of power to the heater and for temperature sensing. This structure is conventional as set forth in Lee et al that disclose a display panel heater using current sensing to the heating element, a predetermined input/threshold signal and two terminal for the sensing element and two element for the heater element, satisfying the claim language of the two independent claims. Note that columns 5 and 6 
Relative to claims 1, 2, 10 and 11, use of threshold sensing and comparison is not specifically set forth in Lee et al. However the patent to Mimura et al discloses a panel heater for a display, see abstract, and use of terminal 21 in figure 2, see paragraph 47 and column 8-lines 8-14. Note the current detector 70A and fault control 75 in conjunction with controller 17 in figure 6. It is submitted that the computer 17 and threshold detection S102 in figure 7 that denotes threshold detection via comparison for the heating element for current detection/temperature sensing via resistance sensing, it would have been obvious to modify the Lee et al system with these conventional element to obtain proper and accurate heating control. Applicant should note that you can sense the temperature of a work using sensing control, or use a PTC heating element, self-regulating. Note the use of four terminal in the references, two for the heating element and two/including ground, for the sensing elements, satisfying the claim limitations. 
Relative to claims 3 and 8 use of four terminals is set forth above. Note that these claims are silent as to the connection of these four terminals, no patentable merit given. Not that no power is supplied in the Lee et al in view of Mimura et al system, and use of an open circuit or short circuit is obvious to the artisan, as long as power is controlled to the heating element based on threshold comparison. 
Relative to claims 4 and 11-13, use of threshold sensing is conventional and obvious as set forth above and use of a control chip, is used in the computer controller set forth in Mimura et al, above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCann 5,818,010, Mimura et al 2008/0041838 are cited of interest for disclosing heating control systems for displays, pertinent to the instant invention. 



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp








/MARK H PASCHALL/Primary Examiner, Art Unit 3761